 

 

USDC SDNY

 

 

 

 

 

 

 

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
DATE FILED: _WAR 1 6 202
Fakhrul Huda,
Plaintiff,
19-CV-11556 (AJN)
—V—-

ORDER
New York City Health and Hospitals Corporation,
etal.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On March 10, 2020, Defendants filed a motion to dismiss. Dkt. No. 20. Pursuant to Rule
3.F of this Court’s Individual Practices in Civil Cases, on or before March 20, 2019, Plaintiff
must notify the Court and its adversary in writing whether (1) Plaintiff intends to file an amended
pleading and when it will do so or (2) Plaintiff will rely on the pleading being attacked. Plaintiff
is on notice that declining to amend Plaintiff's pleadings to timely respond to a fully briefed
argument in Defendants’ motion to dismiss may well constitute a waiver of the Plaintiff's right
to use the amendment process to cure any defects that have been made apparent by the
Defendants’ briefing. See Loreley Fin. Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d
160 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long
been held proper, such as undue delay, bad faith, dilatory motive, and futility”).

If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.

Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.

The initial pre-trial conference scheduled for May 22, 2020 is hereby adjourned pending

resolution of this motion.

SO ORDERED.

 
Dated: March \), 2020 A
New York, New York

  

LISON J. NATHAN
United States District Judge

 
